    Case 2:20-cv-12337-SFC-DRG ECF No. 9, PageID.211 Filed 03/02/21 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

MARLON ANTHONY BURNS,
                                                       Civil No. 2:20-CV-12337
          Petitioner,                                  HONORABLE SEAN F. COX
v.

BECKY CARL,1

      Respondent.
_______________________________/

     OPINION AND ORDER DENYING THE MOTIONS FOR THE APPOINTMENT OF
     COUNSEL (ECF No. 3) AND FOR AN EVIDENTIARY HEARING (ECF No. 4), AND
                           AMENDING THE CAPTION

          Before the Court are habeas petitioner Marlon Anthony Burns’ motions for the

appointment of counsel (ECF. No. 3) and for an evidentiary hearing (ECF No. 4). For the reasons

stated below, the motions are denied without prejudice.

          A. The motion for the appointment of counsel.

          Petitioner has filed a motion for the appointment of counsel.

          The Court will deny the motion for the appointment of counsel. There is no constitutional

right to counsel in habeas proceedings. Cobas v. Burgess, 306 F.3d 441, 444 (6th Cir. 2002). The

decision to appoint counsel for a federal habeas petitioner is within the discretion of the court and

is required only where the interests of justice or due process so require. Mira v. Marshall, 806 F.2d

636, 638 (6th Cir. 1986). “Habeas corpus is an extraordinary remedy for unusual cases” and the

appointment of counsel is therefore required only if, given the difficulty of the case and petitioner’s

ability, the petitioner could not obtain justice without an attorney, he could not obtain a lawyer on

his own, and he would have a reasonable chance of winning with the assistance of counsel. See



1
    The Court amends the caption to reflect the current warden of petitioner’s incarceration.
                                                   1
Case 2:20-cv-12337-SFC-DRG ECF No. 9, PageID.212 Filed 03/02/21 Page 2 of 4




Thirkield v. Pitcher, 199 F. Supp. 2d 637, 653 (E.D. Mich. 2002). Appointment of counsel in a

habeas proceeding is mandatory only if the district court determines that an evidentiary hearing is

required. Lemeshko v. Wrona, 325 F. Supp. 2d 778, 787 (E.D. Mich. 2004). If no evidentiary

hearing is necessary, the appointment of counsel in a habeas case remains discretionary. Id.

       Counsel may be appointed, in exceptional cases, for a prisoner appearing pro se in a habeas

action. Lemeshko, 325 F. Supp. 2d at 788.           The exceptional circumstances justifying the

appointment of counsel to represent a prisoner acting pro se in a habeas action occur where a

petitioner has made a colorable claim, but lacks the means to adequately investigate, prepare, or

present the claim. Id.

       In the present case, petitioner has filed a 33 page petition for a writ of habeas corpus, in

which he raises four claims and cites to numerous federal and state cases. Petitioner has also

attached to his petition numerous exhibits in support of his claims. Petitioner therefore has the

means and ability to present his claims to the court. Furthermore, until this Court reviews the

pleadings filed by petitioner and respondent and the Rule 5 materials, the Court is unable to

determine whether an evidentiary hearing is necessary or required. Thus, the interests of justice

at this point in time do not require appointment of counsel. 18 U.S.C. § 3006A(a)(2)(B); 28 U.S.C.

foll. § 2254, Rules 6(a) and 8(c). The motion for the appointment of counsel is denied without

prejudice.

       B. The motion for an evidentiary hearing.

       Petitioner has filed a motion for an evidentiary hearing.

       If a habeas petition is not dismissed at a previous stage in the proceeding, the judge, after

the answer and the transcript and record of state court proceedings are filed, shall, upon a review

of those proceedings and of the expanded record, if any, determine whether an evidentiary hearing



                                                2
Case 2:20-cv-12337-SFC-DRG ECF No. 9, PageID.213 Filed 03/02/21 Page 3 of 4




is required. If it appears that an evidentiary hearing is not required, the judge shall make such

disposition of the petition as justice shall require. 28 U.S.C. foll. § 2254, Rule 8(a); Hence v. Smith,

49 F. Supp. 2d 547, 549 (E.D. Mich. 1999)(Gadola, J.).

        When deciding whether to grant an evidentiary hearing, a federal court must consider

whether such a hearing could enable the habeas petitioner to prove the petition’s factual

allegations, which, if true, would entitle the petitioner to federal habeas relief on his claim or

claims. Schriro v. Landrigan, 550 U.S. 465, 474 (2007). “[B]ecause the deferential standards

prescribed by § 2254 control whether to grant habeas relief, a federal court must take into account

those standards in deciding whether an evidentiary hearing is appropriate.” Id. If the record refutes

the habeas petitioner’s factual allegations or otherwise precludes habeas relief, a district court is

not required to hold an evidentiary hearing. Id. A habeas petitioner is not entitled to an evidentiary

hearing on his claims if they lack merit. See Stanford v. Parker, 266 F.3d 442, 459-60 (6th Cir.

2001). Under the provisions of the Antiterrorism and Effective Death Penalty Act, evidentiary

hearings are not mandatory in habeas cases. See Vroman v. Brigano, 346 F.3d 598, 606 (6th Cir.

2003). An evidentiary hearing may be held only when the habeas petition “alleges sufficient

grounds for release, relevant facts are in dispute, and the state courts did not hold a full and fair

evidentiary hearing.” Sawyer v. Hofbauer, 299 F.3d 605, 610 (6th Cir. 2002). An evidentiary

hearing is not required where the record is complete or if the petition raises only legal claims that

can be resolved without the taking of additional evidence. Ellis v. Lynaugh, 873 F.2d 830, 840 (5th

Cir. 1989); United States v. Sanders, 3 F. Supp. 2d 554, 560 (M.D. Pa. 1998). The motion for an

evidentiary hearing will be denied without prejudice because the Court has not yet received an

answer or the state court record from respondent. Without these materials, the Court is unable to

determine whether an evidentiary hearing on petitioner’s claims is needed. Following receipt of



                                                   3
Case 2:20-cv-12337-SFC-DRG ECF No. 9, PageID.214 Filed 03/02/21 Page 4 of 4




these materials, the Court will then determine whether an evidentiary hearing is necessary to

resolve petitioner’s claims.

       IT IS HEREBY ORDERED that the motion for the appointment of counsel (ECF No. 3)

and the motion for an evidentiary hearing (ECF No. 4) are DENIED WITHOUT PREJUDICE.

The Court will reconsider petitioner’s motions if, following receipt of the responsive pleading and

Rule 5 materials, the Court determines that the appointment of counsel and/or an evidentiary

hearing are necessary. IT IS FURTHER ORDERED that the caption be amended to reflect the

current warden of petitioner’s incarceration.

Dated: March 2, 2021                                 s/Sean F. Cox
                                                     Sean F. Cox
                                                     U. S. District Judge




                                                4
